          Case 1:19-cv-12481-PBS Document 31 Filed 06/22/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                        )
CONRAD MURPHY, et al                   )
                                        )
               3laintiffs,              )           Civil Action
                                        )         No. 19-2481-PBS
v.
                                        )
                                        )
CHARLES BAKER, et al
                                        )
               Defendants.              )
                                        )


                             25'(52)',60,66$/

Saris, D.J.

       ,QDFFRUGDQFHZLWKWKH&RXUW V2UGHUGDWHGJune 22

 'NW1R30 LWLVKHUHE\25'(5('WKDWWKH

DERYHHQWLWOHGDFWLRQLVGLVPLVVHG



                                                   %\WKH&RXUW
6/22
'DWH                                               V0LJXHO$/DUD
                                                   'HSXW\&OHUN
